1 Reported in 213 N.W. 738.
The relator is an honorably discharged soldier and within the provisions of L. 1919, p. 194, c. 192 (G.S. 1923, §§ 4368, 4369), known as the soldiers preference act. He is employed in the classified service of the fire department of the city of St. Paul, which service is subject to the civil service provisions of the city charter. He passed the examination for promotion to the position of engineer and his name was placed on the list of those eligible for appointment to that position. Under the civil service rules the names of those eligible for such positions are placed on the list in the order of their standing at the examination, and his name was ninth on the *Page 209 
list. Thereafter a vacancy occurred in the position of engineer. The civil service rules provide that the appointing officer shall apply to the civil service bureau for the names of those eligible for appointment, that the civil service bureau shall certify the names of the three standing highest on the eligible list, and that the appointing officer shall select one of those three. This procedure was followed. The commissioner of civil service certified the three highest on the eligible list and the commissioner of public safety appointed one of them to the position.
The relator contends that although not one of the three from among whom the commissioner was required to make his selection, he is nevertheless entitled to the appointment under the soldiers preference act. This same question was considered in the case of State ex rel. Schultz v. Scott, 163 Minn. 190, 203 N.W. 774, involving these same provisions, and was determined adversely to the contention of the present relator. That case is decisive of this, and the judgment appealed from is affirmed.